360 F. Supp. 2d 1373 (2005)
In re NORTEL NETWORKS CORP. SECURITIES LITIGATION.
No. MDL-1659.
Judicial Panel on Multidistrict Litigation.
February 22, 2005.
*1374 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of 28 actions in the Southern District of New York, now consolidated, and an action in the Central District of California as listed on the attached Schedule A. Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by defendant Nortel Networks Corporation (Nortel) and individual defendants Frank A. Dunn and Michael J. Gollogly for coordinated or consolidated pretrial proceedings of these actions in the Southern District of New York. Plaintiff in the Central District of California action does not oppose transfer to the Southern District of New York for coordinated or consolidated pretrial proceedings.
On the basis of the papers filed and hearing session held, the Panel finds that these 29 actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions share allegations that the moving defendants and others, among other things, made misleading statements about Nortel's financial performance and prospects based on an earnings management scheme that involved the improper provisioning and releasing of reserves and caused investors to trade in Nortel stock at inflated or distorted prices. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
Given the agreement of the moving defendants and the responding plaintiff in the lone outlying action to transfer under Section 1407 to the Southern District of New York, this district stands out as an appropriate transferee forum for this litigation. We note that 28 actions are already pending in the Southern District of New York and that pretrial proceedings are progressing in that district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the Central District of California action listed on Schedule A is transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable Loretta A. Preska for coordinated or consolidated pretrial proceedings with the actions listed on Schedule A and pending in that district.

SCHEDULE A
MDL-1659  In re Nortel Networks Corp. Securities Litigation
Central District of California
Michael F. Walsh v. Nortel Networks Corp., et al., C.A. No. 2:04-6216
Southern District of New York
In re Nortel Networks Corporation Securities Litigation, C.A. No. 1:04-2115
Cary Savitz v. Nortel Networks Corp., et al., C.A. No. 1:04-2164
Mark D. Cornfield, et al. v. Nortel Networks Corp., et al., C.A. No. 1:04-2189
William Berger v. Nortel Networks Corp., et al., C.A. No. 1:04-2190
Milton Pfeiffer v. Nortel Networks Corp., et al., C.A. No. 1:04-2233
Indiana Electrical Workers Pension Trust Fund IBEW v. Nortel Networks Corp., et al., C.A. No. 1:04-2246
*1375 Steel Workers' Pension Trust v. Nortel Networks Corp., et al., C.A. No. 1:04-2249
Thomas Rotchford v. Nortel Networks Corp., et al., C.A. No. 1:04-2342
Andrew Newman v. Nortel Networks Corp., et al., C.A. No. 1:04-2360
David George Parkinson v. Nortel Networks Corp., et al., C.A. No. 1:04-2372
Ilene Armour v. Nortel Networks Corp., et al., C.A. No. 1:04-2503
Julie Kapsch v. Nortel Networks Corp., et al., C.A. No. 1:04-2507
Leonard Semerad v. Nortel Networks Corp., et al., C.A. No. 1:04-2532
Douglas Powell v. Nortel Networks Corp., et al., C.A. No. 1:04-2546
Dennis E. Arneson v. Nortel Networks Corp., et al., C.A. No. 1:04-2554
Bernard Lubinsky v. Nortel Networks Corp., et al., C.A. No. 1:04-2572
Kent Wayne Smith v. Nortel Networks Corp., et al., C.A. No. 1:04-2695
Rolland Schach v. Nortel Networks Corp., et al., C.A. No. 1:04-2738
Eric D. Bell v. Nortel Networks Corp., et al., C.A. No. 1:04-3056
Peter Springer v. Nortel Networks Corp., et al., C.A. No. 1:04-3101
Mary Urlrick v. Nortel Networks Corp., et al., C.A. No. 1:04-3158
Bobby D. Torres v. Nortel Networks Corp., et al., C.A. No. 1:04-3570
The Trustees of The Ontario Public Service Employees' Union Pension Plan Trust Fund v. Nortel Networks Corp., et al., C.A. No. 1:04-3572
Jose I. Galindez v. Nortel Networks Corp., et al., C.A. No. 1:04-3597
Kamran Mirza v. Nortel Networks Corp., et al., C.A. No. 1:04-3615
Susan Daniels, et al. v. Nortel Networks Corp., et al., C.A. No. 1:04-3726
Stichting Pensioenfonds ABP v. Nortel Networks Corp., et al., C.A. No. 1:04-3727
Locals 302 and 612 of the International Union of Operating Engineers-Employers Construction Industry Retirement Trust, et al. v. James J. Blanchard, et al., C.A. No. 1:04-5954